REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the Information Disclosure Statements (IDSs) filed on 6/22/2021 and 6/25/2021.  The prior art submitted has been reviewed and considered.  As indicated in the notice of allowance mailed on 5/6/2021, the arguments presented on pages 9 to 15 of the Remarks of the cited amendment are found to be persuasive.
In relation to claim 1, the examiner agrees with the arguments characterizing Lebel as not disclosing the limitation "wherein the controller is configured to locally determine by the controller a size and a timing of a dose of the medication to be delivered based on the data received from the sensor." As indicated in the Remarks, Lebel discloses in paragraph 0004 three delivery options; however, none of the options explicitly discloses the limitation "locally determine" as described in the specification of this application. Accordingly, claims 1-9 and 17-20 are considered allowable over the prior art of record.
In relation to claim 10, following the above arguments concerning Lebel, none of the options disclosed by Lebel [paragraph 0004] explicitly discloses "wherein the controller, when executing the algorithm stored in the memory, is configured to locally determine".  Accordingly, claims 10-16 are considered to be allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on 0730-1800 hrs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan R. Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783